DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 8-14, 17, and 23-24 have been cancelled.
Claims 1-2, 4-7, 15-16, 18-22, and 25-29 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 is rejected because it positively recites the limitation, “cancelling noise” due to changes in the gap distance between the electronic device and a tissue of the user.  Although the limitation of canceling noise due to the increasing gap is found in the instant specification (Paragraphs 0013, 0016, 0023, 0063-66), the instant specification fails to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More specifically, the disclosure of the canceling of noise is a “black box”; no steps or algorithms are found in the specification to describe how the noise is canceled to the relationship with the gap distance between the light emitters and the skin.  Therefore the particular deficiency in the instant specification would not give one of ordinary skill in the art a way to apprise the metes and bounds of the canceling of noise.  For furthering the examination process, the examiner will assume that any type of noise cancelation, or noise reduction may be used for canceling noise that may arise from a gap distance between light emitters and skin.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 19 is rejected because it recites the limitation, cancelling noise” due to changes in the gap distance between the electronic device and a tissue of the user.  It is unclear and therefore indefinite how the noise is canceled due to the changing gap distance.  Further, the instant specification does not disclose specific steps or algorithms for performing the canceling of noise due to the changing gap distance.  Therefore, one of ordinary skill in art would not be able to apprise the metes and bounds of the claim limitation since the method of cancelling noise is a “black box”.  For furthering the examination process, the examiner will assume that any type of noise cancelation, or noise reduction may be used for canceling noise that may arise from a gap distance between light emitters and skin.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-7, 15-16, 19-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2014/0343383 to “Sato”, in view of U.S. Patent No. 9,314,197 to Eisen et al. "Eisen", further in view of U.S. Patent Application Publication No. 2010/0014723 to Addison et al. "Addison", and further in view of U.S. Patent Application Publication No. 2015/0051473 to Huang et al. "Huang".

Regarding claim 1, Sato discloses a method of an electronic device (“measurement device”, Paragraph 0009) including a plurality of light emitters (“light source”, Fig. 7, Ref. 111; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106) and a light sensor (Paragraph 0009), the method comprising: 
emitting first light from a first light emitter (“light source”, Figs 7 and 9, Ref. 111; plurality of light emitters emitting measurement light”, Paragraphs 0110; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106); 
receiving, at the light sensor, first light information from the first light emitter positioned at a first location relative to the light sensor (See Figs. 7 and 9 and explanation below), 
emitting second light from a second light emitter (“light source”, Figs 7 and 9, Ref. 111; plurality of light emitters emitting measurement light”, Paragraphs 0110; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106); 
receiving, at the light sensor, second light information from the second light emitter positioned at a second location relative to the light sensor that is different from the first location (See Figs. 7 and 9 and explanation below).
Sato discloses a measurement device (Paragraph 0009) including light sources (“light source”, Fig. 7, Ref. 111; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106) and light sensors (Paragraph 0009), capable of measuring a pulse waveform (Paragraph 0008).  As can be seen in Fig. 7 and Fig. 9, Sato teaches light source (Ref. 111) on both sides of the device that reads on first and second light emitters.  Sato further teaches a plurality of light sensors (Paragraph 0110) coupled with corresponding light receiving lenses (Paragraph 0114, Ref. 127; Paragraphs 0162, 0194).  Therefore, it can be assumed that each light receiving lens can correspond to a position of a light sensor.  The light sensor can be selected (“select a distance between the sensor corresponding to a signal with a required depth and the light source”, Paragraph 0128), therefore selection of one of the plurality 
However, Sato does not disclose wherein the first light emitter is operative to emit the first light at a first emission angle and wherein the second light emitter is operative to emit the second light at a second emission angle that is less than the first emission angle.
Eisen teaches wherein the first light emitter is operative to emit the first light at a first emission angle and wherein the second light emitter is operative to emit the second light at a second emission angle that is less than the first emission angle (Fig. 16B, 16C, 16E). In multiple embodiments, Eisen shows light emitters 50A and 50B having different emission angles.  As can be seen in Figures 16B, C, and E, the emission angle for light emitter 50A is nearly perpendicular to the surface of the ulna, which would indication an emission angle close to 0°.  In the same figures, the angle of the light emitted by light emitter 50B is clearly depicted to be at an acute angle greater than the angle of light emitted by light emitter 50A.  Therefore light emitter 50B would read on a first light emitter, and light emitter 50A would read on a second light emitter, wherein the second emission angle is less than the first emission angle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention, wherein the first light emitter is operative to emit the first light at a first emission angle and wherein the second light emitter is operative to emit the second light at a second emission angle that is less than the first emission angle, as taught by Eisen, in order to ensure the light emitted and correspondingly the reflectance from the target site can reach the detector/sensor, since the light emitters are in different positions.
However, the combination of Sato and Eisen does not disclose:

computing first and second scaling factors based on the first and second light information; and 
computing a heart rate signal based on the first light information added to the second light information, the first and second light information each being scaled by the respective first and second scaling factors.
Addison teaches a pulse oximeter (Abstract), wherein an increased gap distance between light emitters and the skin is observed and computing first and second scaling factors based on the first and second light information and computing a heart rate signal based on the first light information added to the second light information, the first and second light information each being scaled by the respective first and second scaling factors.  Addison teaches denoising PPG signals (Paragraph 0003) due to ambient light (Paragraph 0041) and movement of the patient (Paragraph 0041) and to calculate a pulse rate (Paragraph 0082).  Addison teaches that movement of the patient introduces noise and affects the signal.  For example, the contact between the detector and skin, or the emitter and skin can be temporarily disrupted when movement causes either to move away from the skin (Paragraph 0041).  This reads on increasing a gap distance between the emitter and skin.  
Addison further teaches receiving two signals, where the signals can be from a red PPG signal and the other signal from an infrared PPG signal (Paragraph 0080), wherein the signals are processed using a wavelet transform calculator to generate a “scalogram” (transformed wavelet signal, Paragraph 0066) for each of the signals (Paragraph 0080), wherein the scalograms read on signals based on first and second light information.  The received scalogram are combined using a summation calculator (Ref. 506) by summing the coefficients at each scale and time to generate the modified scalogram, and may multiply both scalograms by scaling factors before combining them (Paragraph 0081).  Addison further discloses a situation where a smaller scaling factor may be applied to the nosier signal and a higher scaling 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination as described by Sato and Eisen wherein an increased gap distance between light emitters and the skins is observed, and the method computes first and second scaling factors based on the first and second light information and a heart rate signal based on the first light information added to the second light information, the first and second light information each being scaled by the respective first and second scaling factors, as taught by Addison, in order to provide an explicit method to denoise the signals (Addison, Paragraph 0003).  Although, Sato briefly discusses overcoming deterioration of signal to noise (Sato, Paragraph 0139), Sato does not disclose noise cancelation of the signal, but rather choosing a position with the best signal.  Therefore modifying the method of Sato with the denoising of Addison would allow for multiple options of improving the acquired signal, which would improve the probability that the optimum signal for heart rate calculation is obtained.  
However, the modifications of Sato, Eisen, and Addison do not explicitly disclose a first amount of the first light received from the first light emitter decreases as a gap distance between the first light emitter and a skin of a user increases.
Huang teaches in a similar field of endeavor of measuring physiological parameters (Paragraph 0015) using a light sensor and a light emitter (Paragraph 0016).  Huang teaches 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Eisen, and Addison, wherein a first amount of the first light received from the first light emitter decreases as a gap distance between the first light emitter and a skin of a user increases, as taught by Huang, because the light delivery angle exceeds the critical angle that leads to total internal reflection (Huang, Paragraphs 0034-0035) since the first light emitter of the system as described by Sato, Eisen, and Addison has an emission angle greater than the second light emitter, it would be more prone to total internal reflection when a gap is observed (as taught by Addison, above), which would lead to a decrease in the first light received, as the gap distance increases.
Furthermore, the combination of Sato, Eisen, Addison, and Huang would teach a second amount of the second light received from the second light emitter increases as the gap distance between the second light emitter and the skin of the user increases, since Sato teaches measuring an intensity of measurement light received by the photodetector or sensor to be output to an analysis unit (Paragraph 0119).  The measurement light emitted from the light source and incident into the living body travels substantially in a U shape as illustrated in Fig. 9, and is detected by the detection unit (sensor) provided at a position (Paragraph 0126).  A sensor farther away from the light source in the x-axis direction can detect deeper penetrated measurement light (Paragraph 0126).  As shown in Fig. 9, the distance between a light source 

Regarding claim 2, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 1 above.


Regarding claim 5, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 1 above.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Eisen, Addison, and Huang, wherein computing the heart rate signal includes reducing noise due to changes in a gap between the electronic device and tissue of a user, as further taught by Addison, in order to provide a method to denoise the signals (Addison, Paragraph 0003) based on varying contact between the detector and the skin (Addison, Paragraph 0041).  

Regarding claim 6, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Sato discloses two light emitters (“light source”, Fig. 7 and 9, Ref. 111).  Sato further discloses the light source can emit multiple wavelengths of light such as 940 nm for oxygenated hemoglobin or 660 nm for measuring reduction hemoglobin (Paragraph 0103).  Sato discloses in the pulse oximeter, light with a plurality of wavelengths needs to be used for light to be irradiated toward a living body.  Thus, a plurality of light sources is arranged in the measurement probe, and is switched for use in a time division manner (Paragraph 0051).  This reads on a plurality of light sources (which reads on at 

Regarding claim 7, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 1 above.
Sato further discloses wherein the first light emitter emits first light during a first period and the second light emitter emits second light during a second period different from the first period, and wherein the first light information is received during the first period and the second light information is received during the second period (Paragraph 0051).  Sato discloses a plurality of light sources (light emitters) is arranged in the measurement probe, and is switched for use in a time division manner (Paragraph 0051).  The switching for use in a time division manner reads on emitting light during a first period from a first light source, and then emitting light from a second light source during a second period.  Light emitted from the light source are detected by received by the photodetector or sensor to be output to an analysis unit (Paragraph 0119).  Therefore, since light emitted by a first light source at a first time period it would be inferred that the photodetector or sensor would receive the light during the first period, and light emitted by a second light source emits light during a second period would be received during the second period.  

Regarding claim 15, Sato discloses an electronic device (“measurement device”, Paragraph 0009), comprising: 
a first light emitter configured to emit first light (“light source”, Figs 7 and 9, Ref. 111; plurality of light emitters emitting measurement light”, Paragraphs 0110; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106); 
a first light sensor configured to receive first light information from the first light emitter (See Figs. 7 and 9 and explanation below), 

the first light sensor is further configured to receive second light information from the second light emitter (See Figs. 7 and 9 and explanation below); and 
the second light emitter is positioned at a second location relative to the first light emitter that is different from the first location (Sato teaches light source, Figs. 7 and 9, Ref. 111, on both sides of the device that reads on first and second light emitters)
a processor configured to compute a heart rate signal (“analysis unit”, Ref. 105, with CPU, ROM, RAM or the like, Paragraph 0138; “calculate pulse waveform data”, Paragraph 0150; “heart rate”, Paragraph 0151). 
Sato discloses a measurement device (Paragraph 0009) including light sources (“light source”, Fig. 7, Ref. 111; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106) and light sensors (Paragraph 0009), capable of measuring a pulse waveform (Paragraph 0008).  As can be seen in Fig. 7 and Fig. 9, Sato teaches light source (Ref. 111) on both sides of the device that reads on first and second light emitters.  Sato further teaches a plurality of light sensors (Paragraph 0110) coupled with corresponding light receiving lenses (Paragraph 0114, Ref. 127; Paragraphs 0162, 0194).  Therefore, it can be assumed that each light receiving lens can correspond to a position of a light sensor.  The light sensor can be selected (“select a distance between the sensor corresponding to a signal with a required depth and the light source”, Paragraph 0128), therefore selection of one of the plurality of sensors would read on “a light sensor”.  Further, looking at a particular sensor position, such as the sensor position corresponding to “shooting range by one micro lens” seen in Fig. 9, the light source on the right side of the apparatus would correspond to a light emitter at a first position, and the light source on the left side of the apparatus would correspond to a light emitter at a second position. 

However, Sato does not disclose wherein the first light emitter is operative to emit the first light at a first emission angle and wherein the second light emitter is operative to emit the second light at a second emission angle that is less than the first emission angle.
Eisen teaches wherein the first light emitter is operative to emit the first light at a first emission angle and wherein the second light emitter is operative to emit the second light at a second emission angle that is less than the first emission angle (Fig. 16B, 16C, 16E). In multiple embodiments, Eisen shows light emitters 50A and 50B having different emission angles.  As can be seen in Figures 16B, C, and E, the emission angle for light emitter 50A is nearly perpendicular to the surface of the ulna, which would indication an emission angle close to 0°.  In the same figures, the angle of the light emitted by light emitter 50B is clearly depicted to be at an acute angle greater than the angle of light emitted by light emitter 50A.  Therefore light emitter 50B would read on a first light emitter, and light emitter 50A would read on a second light emitter, wherein the second emission angle is less than the first emission angle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention, wherein the first light emitter is operative to emit the first light at a first emission angle and wherein the second light emitter is operative to emit the second light at a second emission angle that is less than the first emission angle, as taught by Eisen, in order to ensure the light emitted and correspondingly the reflectance from the target site can reach the detector/sensor, since the light emitters are in different positions.
However, the combination of Sato and Eisen does not disclose:
wherein an increased gap distance between light emitters and the skins is observed;
computing first and second scaling factors based on the first and second light information; and 
computing a heart rate signal based on the first light information added to the second light information, the first and second light information each being scaled by the respective first and second scaling factors.
Addison teaches a pulse oximeter (Abstract), wherein an increased gap distance between light emitters and the skin is observed and computing first and second scaling factors based on the first and second light information and computing a heart rate signal based on the first light information added to the second light information, the first and second light information each being scaled by the respective first and second scaling factors.  Addison teaches denoising PPG signals (Paragraph 0003) due to ambient light (Paragraph 0041) and movement of the patient (Paragraph 0041) and to calculate a pulse rate (Paragraph 0082).  Addison teaches that movement of the patient introduces noise and affects the signal.  For example, the contact between the detector and skin, or the emitter and skin can be temporarily disrupted when movement causes either to move away from the skin (Paragraph 0041).  This reads on increasing a gap distance between the emitter and skin.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination as described by Sato and Eisen wherein an increased gap distance between light emitters and the skins is observed, and the method computes first and second scaling factors based on the first and second light information and a heart rate signal based on the first light information added to the second light information, the first and second light information each being scaled by the respective first and second scaling factors, as taught by Addison, in order to provide an explicit method to denoise the signals (Addison, Paragraph 0003).  Although, Sato briefly discusses overcoming deterioration of signal to noise (Sato, Paragraph 0139), Sato does not disclose 
However, the modifications of Sato, Eisen, and Addison do not explicitly disclose a first amount of the first light received from the first light emitter decreases as a gap distance between the first light emitter and a skin of a user increases.
Huang teaches in a similar field of endeavor of measuring physiological parameters (Paragraph 0015) using a light sensor and a light emitter (Paragraph 0016).  Huang teaches that the light emitter is “oriented at an angle such that the emitted light is totally internally reflected when the sensor is exposed to air”, Paragraph 0016, to where little to no light is emitted, Paragraph 0016.  Huang further teaches that when the sensor assembly is in contact with the patient’s skin, the light delivery angle is less than the critical angle (i.e. the angle of incidence above which total internal reflection occurs), and light delivery angles greater than the critical angle, such as when the light source is removed away from the skin, would lead to total internal reflection (Paragraphs 0034-0035).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Eisen, and Addison, wherein a first amount of the first light received from the first light emitter decreases as a gap distance between the first light emitter and a skin of a user increases, as taught by Huang, because the light delivery angle exceeds the critical angle that leads to total internal reflection (Huang, Paragraphs 0034-0035) since the first light emitter of the system as described by Sato, Eisen, and Addison has an emission angle greater than the second light emitter, it would be more prone to total internal reflection when a gap is observed (as taught by Addison, above), which would lead to a decrease in the first light received, as the gap distance increases.


Regarding claim 16, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 15 above.
As disclosed in the claim 1 rejection above, Sato disclose wherein the first light emitter is located a first distance from the first light sensor along a surface of the electronic device, and the second light emitter is located a second distance from the first light sensor along the surface of the electronic device, wherein the second distance is greater than the first distance (Figs. 7 and 9).  As seen in Fig. 7, two light sources (Ref. 111) are illustrated on both sides of the device, and additionally shown in Fig. 9 (although the light source on the right side of the device is unlabeled).  Sato further teaches a plurality of light sensors (Paragraph 0110) coupled with corresponding light receiving lenses (Paragraph 0114, Ref. 127; Paragraphs 0162, 0194).  Therefore, it can be assumed that each light receiving lens can correspond to a position of a light sensor.  The light sensor can be selected (“select a distance between the sensor corresponding to a signal with a required depth and the light source”, Paragraph 0128), therefore selection of one of the plurality of sensors would read on “a first light sensor”.  Further, looking at a particular sensor position, such as the sensor position corresponding to “shooting range by one micro lens” seen in Fig. 9, the light source on the right side of the apparatus would correspond to a light emitter at a first position, and the light source on the left side of the apparatus would correspond to a light emitter at a second position.  Both light sources are shown to be located at a surface of the device (Figs. 7 and 9), and can come into contact with 

Regarding claim 19, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 1 above.
Addison further teaches wherein the computation of the heart rate signal includes cancelling noise due to changes in the gap distance between the electronic device and a tissue of a user.  Addison teaches denoising PPG signals (Paragraph 0003) due to ambient light (Paragraph 0041) and movement of the patient (Paragraph 0041), to calculate a pulse rate (Paragraph 0082).  Addison further teaches that movement of the patient introduces noise and affects the signal.  For example, the contact between the detector and skin, or the emitter and skin can be temporarily disrupted when movement causes either to move away from the skin (Paragraph 0041).  This type of noise reads on noise due to changes in a gap between the electronic device and tissue of a user, and denoising this type of noise reads on cancelling the noise.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as system as described by Sato, Eisen, Addison, and Huang, wherein computing the heart rate signal includes cancelling noise due to changes in the gap distance between the electronic device and tissue of a user, as further taught by Addison, in order to provide a method to denoise the signals (Addison, Paragraph 0003) based on varying contact between the detector and the skin (Addison, Paragraph 0041).  

Regarding claim 20, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 15 above.
As disclosed in the claim 15 rejection above, Sato discloses two light emitters (“light source”, Fig. 7 and 9, Ref. 111).  Sato further discloses the light source can emit multiple wavelengths of light such as 940 nm for oxygenated hemoglobin or 660 nm for measuring reduction hemoglobin (Paragraph 0103).  Sato discloses in the pulse oximeter, light with a plurality of wavelengths needs to be used for light to be irradiated toward a living body.  Thus, a plurality of light sources is arranged in the measurement probe, and is switched for use in a time division manner (Paragraph 0051).  This reads on a plurality of light sources (which reads on at least first and second light emitters) that emit light a different wavelengths (which reads on first and second light with at least a first and second wavelength).  

Regarding claim 21, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 15 above.
Sato further discloses wherein the first light emitter emits first light during a first period and the second light emitter emits second light during a second period different from the first period, and wherein the first light information is received during the first period and the second light information is received during the second period (Paragraph 0051).  Sato discloses a plurality of light sources is arranged in the measurement probe, and is switched for use in a time division manner (Paragraph 0051).  The switching for use in a time division manner reads on emitting light during a first period from a first light source, and then emitting light from a second light source during a second period.  Light emitted from the light source are detected by received by the photodetector or sensor to be output to an analysis unit (Paragraph 0119).  Therefore, since light emitted by a first light source at a first time period it would be inferred that the photodetector or sensor would receive the first light during the first period, and light emitted 

Regarding claim 22, Sato discloses receiving a plurality of reflected light signals generated from a plurality of light emitters and reflected (“reflection”, Paragraph 0052) by a first surface (“living body”, Fig. 9; Paragraph 0052); 
[Sato teaches a measurement device (Paragraph 0009) including light sources (“light source”, Fig. 7, Ref. 111; “one or a plurality of such light emitting devices are provided for the light source”, Paragraph 0106) and light sensors (Paragraph 0009), capable of measuring a pulse waveform (Paragraph 0008).  As can be seen in Fig. 7 and Fig. 9, Sato teaches light source (Ref. 111) on both sides of the device that reads on first and second light emitters.  Sato further teaches a plurality of light sensors (Paragraph 0110) coupled with corresponding light receiving lenses (Paragraph 0114, Ref. 127; Paragraphs 0162, 0194).  Therefore, it can be assumed that each light receiving lens can correspond to a position of a light sensor.  The light sensor can be selected (“select a distance between the sensor corresponding to a signal with a required depth and the light source”, Paragraph 0128), therefore selection of one of the plurality of sensors would read on “a light sensor”.  Further, looking at a particular sensor position, such as the sensor position corresponding to “shooting range by one micro lens” seen in Fig. 9, the light source on the right side of the apparatus would correspond to a light emitter at a first position, and the light source on the left side of the apparatus would correspond to a light emitter at a second position.  Light generated from the left and right light sources, received by the light sensor would read on receiving a plurality of reflected light signals from a plurality of light emitters, wherein the light is reflected light from the skin of the living body (Fig. 9, Paragraph 0052).  The light received from the right light source as shown in Fig. 9 would read on receiving a first light signal from a first light emitter, and the light received from the left light source would read on receiving a second light signal from a second light emitter.]

Eisen teaches emitting first light at a first emission angles and emitting second light at a second emission angle that is less than the first emission angle (Fig. 16B, 16C, 16E).  In multiple embodiments, Eisen shows light emitters 50A and 50B having different emission angles.  As can be seen in Figures 16B, C, and E, the emission angle for light emitter 50A is nearly perpendicular to the surface of the ulna, which would indication an emission angle close to 0°.  In the same figures, the angle of the light emitted by light emitter 50B is clearly depicted to be at an acute angle greater than the angle of light emitted by light emitter 50A.  Therefore light emitter 50B would read on a first light emitter, and light emitter 50A would read on a second light emitter, wherein the second emission angle is less than the first emission angle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention, wherein the method includes emitting first light at a first emission angles and emitting second light at a second emission angle that is less than the first emission angle, as taught by Eisen, in order to ensure the light emitted and correspondingly the reflectance from the target site can reach the detector/sensor, since the light emitters are in different positions.
However, the combination of Sato and Eisen does not explicitly disclose a method of reducing noise in a reflected signal wherein computing the reflected light signal from the plurality of reflected light signals to reduce noise in the computed reflected light signal using the estimated changes in a gap between the plurality of light emitters and the first surface based on the plurality of reflected light signals.
Addison teaches denoising PPG signals (Paragraph 0003) due to ambient light (Paragraph 0041) and movement of the patient (Paragraph 0041), to calculate a pulse rate (Paragraph 0082).  Addison further teaches that movement of the patient introduces noise and affects the signal.  For example, the contact between the detector and skin, or the emitter and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sato and Eisen, to include a method of reducing noise in a reflected signal wherein computing the reflected light signal from the plurality of reflected light signals to reduce noise in the computed reflected light signal using the estimated changes in a gap between the plurality of light emitters and the first surface based on the plurality of reflected light signals, as taught by Addison, in order to provide a method to denoise the signals so as to be able to determine physiological parameters (Addison, Paragraph 0003), especially in a case when contact between the detector and the skin or the emitter and the skin is temporarily disrupted when movement causes either to move away from the skin (Addison, Paragraph 0041).  

Huang teaches in a similar field of endeavor of measuring physiological parameters (Paragraph 0015) using a light sensor and a light emitter (Paragraph 0016).  Huang teaches that the light emitter is “oriented at an angle such that the emitted light is totally internally reflected when the sensor is exposed to air”, Paragraph 0016, to where little to no light is emitted, Paragraph 0016.  Huang further teaches that when the sensor assembly is in contact with the patient’s skin, the light delivery angle is less than the critical angle (i.e. the angle of incidence above which total internal reflection occurs), and light delivery angles greater than the critical angle, such as when the light source is removed away from the skin, would lead to total internal reflection (Paragraphs 0034-0035).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Eisen, and Addison, wherein a first amount of the first light received from the first light emitter decreases as a gap distance between the first light emitter and a skin of a user increases, as taught by Huang, because the light delivery angle exceeds the critical angle that leads to total internal reflection (Huang, Paragraphs 0034-0035) since the first light emitter of the system as described by Sato, Eisen, and Addison has an emission angle greater than the second light emitter, it would be more prone to total internal reflection when a gap is observed (as taught by Addison, above), which would lead to a decrease in the first light received, as the gap distance increases.
Furthermore, the combination of Sato, Eisen, Addison, and Huang would teach a second amount of the second light received from the second light emitter increases as the gap distance between the second light emitter and the skin of the user increases, since Sato teaches measuring an intensity of measurement light received by the photodetector or sensor to be 

Regarding claim 25, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 15 above.  
Sato discloses a second light sensor configured to receive third light information from the first light emitter and configured to receive fourth light information from the second light emitter.  Sato teaches light source (Ref. 111) on both sides (left and right) of the device that reads on first and second light emitters (Figs. 7 and 9).  Sato further teaches a plurality of light sensors (Paragraph 0110) coupled with corresponding light receiving lenses (Paragraph 0114, Ref. 127; Paragraphs 0162, 0194; Figs. 7 and 9).  As previously disclosed in the claim 15 rejection above, the sensor position corresponding to “shooting range by one micro lens” in Fig. 9 would read on a first light sensor.  Any of the other sensors could read on a second light sensor, such as the sensor position corresponding to the 2nd lens from the left of the device as seen in Fig. 9.  Further, the light from both light sources are received at all sensors (“plurality of sensors in a predetermined arrangement therein, and is directed for detecting measurement light emitted from the light source 111”, Paragraph 0110).  Therefore the light received by the second light sensor from the right light source would read on a third light information from the first light emitter and light received by the second light sensor from the left light source would read on a fourth light information from the second light emitter.
Sato further discloses a processor configured to compute a heart rate signal (“analysis unit”, Ref. 105, with CPU, ROM, RAM or the like, Paragraph 0138; “calculate pulse waveform data”, Paragraph 0150; “heart rate”, Paragraph 0151).  
However, Sato does not disclose the processor is further configured to: compute third and fourth scaling factors based on the third and fourth light information, and wherein the heart 
Addison further teaches computing third and fourth scaling factors based on the third and fourth light information, and wherein the heart rate signal is further computed based on the third and fourth light information each being scaled by the respective third and fourth scaling factors.  Addison discloses calculating first and second scaling factors for first and second light information (Paragraph 0081) to then use to calculate the pulse rate (Paragraph 0082).  Addison further discloses two additional wavelet transform calculators and one additional summation calculator may be used to process two additional signals to generate a second modified wavelet transform or scalogram (Paragraph 0083).  It is inherent that the two additional signals (third and fourth light information) used to generate the second modified wavelet transform would use the same processing as the first and second signals and would therefore undergo scaling by calculation of third and fourth scaling factors as has been done for the first and second signals (Paragraph 0081).  Therefore the processing of the third and fourth signals to form the second modified wavelet transform would read on computing third and fourth scaling factors based on the third and fourth light information, and wherein the heart rate signal is further computed based on the third and fourth light information each being scaled by the respective third and fourth scaling factors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system as disclosed by Sato, Eisen, Addison, and Huang, wherein the processor is further configured to: compute third and fourth scaling factors based on the third and fourth light information, and wherein the heart rate signal is further computed based on the third and fourth light information each being scaled by the respective third and fourth scaling factors, as further taught by Addison, in order to provide a method to further denoise the signals (Addison, Paragraph 0003).  Further, the examiner contends that computing third and fourth scaling factors from third and fourth light information is .

Claims 4, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Sato as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0073968 to Engelbrecht et al. "Engelbrecht".

Regarding claim 4, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 1 above.
Addison teaches computing first and second scaling factors (Paragraph 0081) for signal processing (Paragraph 0080) to calculate a pulse rate (Paragraph 0082).  Addison further discloses optimizing the scaling factors (Paragraph 0093) based on initial signal threshold values (Paragraph 0089).
However, the modifications of Sato, Eisen, Addison, and Huang do not disclose wherein the computing of the first and second scaling factors includes optimization based on a previously computed heart rate signal.  
Engelbrecht teaches wherein the computing of the first and second scaling factors includes optimization based on previously computed heart rate signal. Engelbrecht discloses the processing equipment may use previously calculated rates for further calculation and output of a physiological rate such as pulse rate (Paragraph 0162). The processing includes signal processing for the Red and IR light information (first and second light information) such as filtering or calculating initial thresholds (Paragraph 00164).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sato, Eisen, Addison, and Huang, by applying the calculation of initialization parameters for filtering and 

Regarding claims 18 and 29, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 15 above.
Addison teaches computing first and second scaling factors (Paragraph 0081) for signal processing (Paragraph 0080) to calculate a pulse rate (Paragraph 0082).  Addison further discloses optimizing the scaling factors (Paragraph 0093) based on initial signal threshold values (Paragraph 0089).
However, the modifications of Sato and Addison do not disclose wherein the computing of the first and second scaling factors includes optimization based on a previously computed heart rate signal.  
Engelbrecht teaches wherein the computing of the first and second scaling factors includes optimization based on previously computed heart rate signal. Engelbrecht discloses the processing equipment may use previously calculated rates for further calculation and output of a physiological rate such as pulse rate (Paragraph 0162). The processing includes signal processing for the Red and IR light information (first and second light information) such as filtering or calculating initial thresholds (Paragraph 00164).  Further, since the previous pulse rate is based on previous first and second light information, it would be obvious that the optimizations are based on previous first and second light information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Sato, Eisen, Addison, and Huang, by applying the calculation of initialization parameters for filtering and thresholding, as taught by Engelbrecht, to the scaling factor optimizations disclosed by Addison .

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Sato as modified and applied to claim 25 above, and further in view of U.S. Patent No. 6,615,065 to Barrett et al. "Barrett".
 
Regarding claim 26 and claim 27, the modifications of Sato, Eisen, Addison, and Huang disclose all the features of claim 25 above.
The modifications of Sato, Eisen, Addison, and Huang disclose wherein the processor takes in light information from the multiple emitters going to the multiple detectors, undergoing signal processing by calculating and applying scaling factors to the light information, and calculating a heart rate. [Examiner notes that the process of taking light information from the multiple emitters going to the multiple detectors, undergoing signal processing (including processes that read on calculating and applying a scaling factor), and calculating a heart rate would read on the further additions of light emitters and light detector since the processor is performing an obvious duplication of the series of steps involved in the processing of the light signal to calculate the heart rate)]
However, the modifications of Sato, Eisen, Addison, and Huang do not explicitly disclose a third light emitter configured to emit light; a third light sensor configured to receive fifth light information from the third light emitter; a fourth light emitter configured to emit light, wherein the third light sensor is further configured to receive sixth light information from the fourth light emitter; and a fourth light sensor configured to receive seventh light information from the third light emitter and configured to receive eighth light information from the fourth light emitter.
Barrett teaches an oximeter with a plurality of light emitters and sensors to detect blood information. Barrett discloses an embodiment of the device containing a third light emitter 

    PNG
    media_image1.png
    693
    781
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Sato, Eisen, Addison, and Huang, wherein the device comprises of a third light emitter configured to emit third light; a third light sensor configured to receive fifth light information from the third light emitter; a fourth light emitter configured to emit fourth light, wherein the third light sensor is .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over by Sato as modified and applied to claim 27 above, and further in view of U.S. Patent Application Publication No. 2010/0217102 to LeBoeuf et al. "LeBoeuf".

Regarding claim 28, the modifications of Sato, Eisen, Addison, Huang, and Barrett disclose all the features of claim 27 above.
However, the modifications of Sato, Eisen, Addison, Huang, and Barrett do not explicitly state wherein an optical axis of the first light emitter, second light emitter, first light sensor, and second light sensor intersects with an optical axis of the third light emitter, fourth light emitter, third light sensor, and fourth light sensor.
LeBoeuf teaches a heart rate detector wherein an optical axis of the first light emitter, second light emitter, first light sensor, and second light sensor intersects with an optical axis of the third light emitter, fourth light emitter, third light sensor, and fourth light sensor (Fig. 8B). LeBoeuf discloses four light emitters (Fig. 8B, Ref. 24) and four light detectors (Fig. 8B, Ref. 26) are arranged wherein two light emitters and two light detectors are arranged along an axis, and a second set of two light emitters and two light detectors are arranged along a second axis, where the two axes intersect (see Fig. 8B of LeBoeuf below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Sato, 

    PNG
    media_image2.png
    783
    560
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-7, 15-22 and 25-29 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection.

In Applicant’s arguments filed 07/09/2020, on Page 9, regarding the 35 U.S.C. 103 rejection for claim 3, using prior art to Eisen, applicant argues that Eisen’s figures, in isolation, cannot be relied on to teach that light emitted from a first light source 50A has a different emission angle than light emitted from a second light source 50B, and directs attention to MPEP 2125.  The examiner respectfully disagrees.  As stated in MPEP 2125, drawing can be used as prior art, and “it does not matter that the feature shown is unintended or unexplained in the specification”.  As shown in Fig. 16B and 16C of Eisen, the angle of the light emitted, i.e. emission angle, as indicated by black arrows, is clearly different for light emitters 50A and 50B, wherein the angle for 50A is much smaller than the angle for 50B (see figures below).  The examiner is not using the figure for exact angle values of the “emission angle” for each emitter or comparing precise proportions.  No matter the scale, what is illustrated in Figures 16B and 16C depicts emitter 50A that emits light in a direction almost directly across from the surface target of the Ulna, and emitter 50B emits light at an angle that is clearly more acute than the angle of light emitted by 50A, which would read on the limitations of claim 3, which in the currently amended claims are incorporated into claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793